      Case 3:21-cv-00808 Document 1 Filed 01/15/21 Page 1 of 15 PageID: 1




PROVIDENCE SPINA                                            ALLAN URGENT
Special Dept. of Justice Counsel                            Assistant U.S. Attorney
U.S. Environmental Protection Agency                        United States Attorney’s Office
Office of Civil Enforcement, Air Enforcement Division       District of New Jersey
1200 Pennsylvania Ave. NW, Mail Code 2242A                  970 Broad Street
Washington, D.C. 20460                                      Newark, New Jersey 07102
(202) 564-2722                                              (973) 297-2079
spina.providence@epa.gov                                    allan.urgent@usdoj.gov

BRIAN G. DONOHUE                                            LISA MORELLI
Senior Attorney                                             Deputy Attorney General
U.S. Department of Justice                                  State of New Jersey
ENRD/EES                                                    Dept. of Law and Public Safety
4CON USPS Mail                                              R.J. Hughes Justice Complex
P.O. Box 7611                                               25 Market Street
Washington, D.C. 20044-7611                                 Trenton, New Jersey 08625-093
(202) 514-5413                                              (609) 376-2745
brian.donohue@usdoj.gov                                     lisa.morelli@law.njoag.gov


                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

 UNITED STATES OF AMERICA and                )
 THE STATE OF NEW JERSEY,                    )
 DEPARTMENT OF                               )
 ENVIRONMENTAL PROTECTION,                   )
 Plaintiff,                                  )
                                                                 3:21-cv-00808
                                             ) Civil Action No. _______________
 v.                                          )
                                             )
 ATLANTIC COUNTY UTILITIES                   )
 AUTHORITY,                                  )
                                             )
 Defendant.                                  )


                                         COMPLAINT
       The United States of America, by the authority of the Attorney General of the United

States and through the undersigned attorneys, acting at the request of the Administrator of the

United States Environmental Protection Agency (“EPA”), and the State of New Jersey (“New

Jersey”), by authority of the Attorney General of New Jersey and through undersigned counsel,
      Case 3:21-cv-00808 Document 1 Filed 01/15/21 Page 2 of 15 PageID: 2




acting on behalf of the New Jersey Department of Environmental Protection (“DEP”), file this

Complaint and allege as follows:

                                IDENTIFICATION OF PARTIES

       1.      Plaintiff the United States of America is acting at the request of the Administrator

of the United States Environmental Protection Agency.

       2.      Plaintiff Department of Environmental Protection is a principal department of the

State of New Jersey and the agency charged with enforcement of the Air Pollution Control Act,

N.J.S.A. 26:2C-1.1 et seq., with offices located at 401 East State Street, Trenton, New Jersey.

       3.      Defendant Atlantic County Utilities Authority (“ACUA” or “Defendant”) is a

regional wastewater collection and treatment system created under the provisions of the New

Jersey Municipal and County Utilities Authorities Law, with offices located at 1801 Absecon

Blvd., Atlantic City, New Jersey.

                                     NATURE OF ACTION

       4.      In this civil action under Section 113(b) of the Clean Air Act (“CAA”), 42 U.S.C.

§ 7413(b), the United States and New Jersey seek civil penalties and injunctive relief against

ACUA for violations of the sewage sludge incinerator standards and regulations of the CAA at

40 C.F.R. Part 62, Subpart LLL, and Section 129(f) of the CAA, 42 U.S.C. § 7429(f). The State

of New Jersey also seeks civil penalties and injunctive relief for violations of the New Jersey Air

Pollution Control Act, N.J.S.A. 26:2C-1 et seq., and its implementing regulations, including

N.J.A.C. 7:27-22.1 et seq.

                                    JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the subject matter of this action, and over

Defendant, under 28 U.S.C. §§ 1331, 1345, and 1355, and Section 113(b) of the CAA, 42 U.S.C.



                                                 2
        Case 3:21-cv-00808 Document 1 Filed 01/15/21 Page 3 of 15 PageID: 3




§ 7413(b), and has supplemental jurisdiction over the claims by New Jersey under 28 U.S.C.

1367.

        6.     This Court has personal jurisdiction over ACUA because it is a political

subdivision in New Jersey.

        7.     Venue is proper in this District because the Defendant is found and conducts

business in this District and because the alleged violations took place in this District. 28 U.S.C.

§§ 1391 and 1395; 42 U.S.C. § 7413(b).

                                                 NOTICE

        8.     On July 15, 2016, EPA issued a notice of violation (“NOV”) to Defendant and

provided a copy of the NOV to the State of New Jersey. The NOV sets forth EPA’s findings that

the Defendant committed the alleged violations described in this Complaint and provided

Defendant an opportunity to confer with EPA.

        9.     The United States has provided notice of the commencement of this action to the

State of New Jersey under Section 113(b) of the CAA, 42 U.S.C. § 7413(b).

                                              AUTHORITY

        10.    The Department of Justice has authority to bring this action on behalf of the

Administrator of EPA under 28 U.S.C. §§ 516 and 519 and, Section 305(a) of the CAA, 42

U.S.C. § 7605(a).

                                            DEFENDANT

        11.    Defendant ACUA is a municipal authority organized under the New Jersey

Municipal and County Utilities Authority Law, N.J.S.A. 40:14B-1 eq seq.

        12.    At all relevant times, ACUA owned and operated a regional wastewater collection

and treatment system located at 1801 Absecon Blvd., Atlantic City, New Jersey (“Facility”) that



                                                 3
      Case 3:21-cv-00808 Document 1 Filed 01/15/21 Page 4 of 15 PageID: 4




has two multiple hearth sewage sludge incinerator (“SSI”) units located there. 40 C.F.R. §§ 60.2

and 62.01; 42 U.S.C. § 7411(a)(5).

       13.     ACUA is a “person” as defined in Section 302(e) of the CAA, 42 U.S.C.

§ 7602(e).

                       STATUTORY AND REGULATORY BACKGROUND

       14.     Section 129 of the CAA, 42 U.S.C. § 7429, requires EPA to establish

performance standards and other requirements under Section 111 of the CAA, 42 U.S.C. § 7411,

for categories of solid waste incineration units. The performance standards are to include

guidelines for existing incineration units. 42 U.S.C. §§ 7411(d) and 7429(b)(1). States that have

existing solid waste incineration units are required to submit plans to EPA for approval to

implement and enforce the guidelines. 42 U.S.C. § 7429(b)(2). EPA must develop, implement,

and enforce a “Federal Plan” for existing solid waste incineration units located in any state that

has not submitted an approvable plan implementing the guidelines applicable to those units. 42

U.S.C. § 7429(b)(3).

       15.     Under Sections 111(d) and 129(b)(3) of the CAA, 42 U.S.C. §§ 7411(d) and

7429(b)(3), EPA promulgated the “Federal Plan Requirements for Sewage Sludge Incineration

Units Constructed on or Before October 14, 2010” (hereinafter, “Subpart LLL” or “the Federal

Plan”) for the control of emissions from existing SSI units in states that did not submit an

approvable state plan. 40 C.F.R. Part 62, Subpart LLL. The Federal Plan became effective May

31, 2016. 81 Fed. Reg. 26,040 (Apr. 29, 2016).

       16.     New Jersey did not submit an approvable state plan for the control of emissions

from existing SSI units. Thus, Subpart LLL applies in New Jersey.




                                                 4
      Case 3:21-cv-00808 Document 1 Filed 01/15/21 Page 5 of 15 PageID: 5




       17.     However, on October 12, 2016, DEP submitted to EPA a request for delegation of

authority from EPA to implement and enforce the Federal Plan. EPA prepared a Memorandum

of Agreement (“MoA”) that defines the policies, responsibilities, and procedures by which the

SSI Federal Plan would be administered by DEP and EPA. The request was accepted and the

MoA became effective upon signature on January 24, 2017. EPA maintains authority to enforce

the Federal Plan.

       18.     “Incineration of sewage sludge causes the release of a wide array of air pollutants,

some of which exist in the waste feed material and are released unchanged during combustion,

and some of which are generated as a result of the combustion process itself.” 81 Fed. Reg.

26,042 (April 29, 2016) (citing to 76 Fed. Reg. 51,371-75, 51,396-99, and 51,399-400).

       19.     An SSI unit is subject to Subpart LLL if it meets the following criteria contained

in 40 C.F.R. § 62.15885: 1) construction of the unit commenced on or before October 14, 2010;

2) it meets the definition of an SSI unit contained in 40 C.F.R. § 62.16045; and 3) it is not

exempt under 40 C.F.R. § 62.15860.

       20.     Subpart LLL defines an SSI unit as “an incineration unit combusting sewage

sludge for the purpose of reducing the volume of sewage sludge by removing combustible

matter.” 40 C.F.R. § 62.16045.

       21.     Subpart LLL exempts combustion units that incinerate sewage sludge that are not

located at a wastewater treatment facility designed to treat domestic sewage sludge. 40 C.F.R.

§ 62.15860.

       22.     Subpart LLL requires that owners and operators of subject SSI units complete

specified actions by March 21, 2016, including but not limited to:




                                                 5
       Case 3:21-cv-00808 Document 1 Filed 01/15/21 Page 6 of 15 PageID: 6




                       a.      Submission of a final control plan and achievement of final

       compliance, 40 C.F.R. § 62.15875;

                       b.      Submission of site-specific monitoring plans, 40 C.F.R.

       §§ 62.15980, 62.15995;

                       c.      Setting and meeting the applicable operating limits as specified in

       40 C.F.R. §§ 62.15960, 62.15985, and 62.16005;

                       d.      Conducting initial and annual performance tests in accordance with

       the requirements of 40 C.F.R. § 62.16015 and Table 3; and,

                       e.      Submission of an initial compliance report within 60 days of the

       initial performance test, 40 C.F.R. § 62.16030(b).

       23.     The emission limits and standards established in Subpart LLL apply at all times

an SSI unit is in operation and apply to emissions from a bypass stack or vent while sewage

sludge is in the unit’s combustion chamber. 40 C.F.R. § 62.15955.

       24.     Section 129(f) of the Clean Air Act, 42 U.S.C. § 7429(f), prohibits operation of an

SSI unit in violation of any performance standard, emission limit, or other requirement after the

effective date of the standard, limitation, or requirement.

       25.     Section 113(b) of the CAA, 42 U.S.C. § 7413(b), authorizes the United States to

commence a civil action seeking injunctive relief and the recovery of civil penalties of up to

$25,000 per day for each violation of any requirement or prohibition of Subchapter I of the CAA,

42 U.S.C. §§ 7401-7515, including CAA Section 129, and of regulations promulgated under

Subchapter I of the CAA, including Subpart LLL.

       26.     Under the Federal Civil Penalties Inflation Adjustment Act of 1990, as amended

through 2015, the Debt Collection Improvement Act (“DCIA”), 31 U.S.C. § 3701, and EPA’s



                                                  6
      Case 3:21-cv-00808 Document 1 Filed 01/15/21 Page 7 of 15 PageID: 7




implementing regulations set out at 40 C.F.R. Part 19, the maximum civil penalty per day for

each CAA violation was increased from $25,000 to $102,638 for violations occurring after

November 2, 2015, where penalties are assessed on or after December 23, 2020. 40 C.F.R.

§ 19.4.

                                    GENERAL ALLEGATIONS

          27.   Under 40 C.F.R. § 62.15855(a), the Facility’s SSI units are subject to Subpart

LLL because: 1) they were constructed before October 14, 2010; 2) they are SSI units as defined

in 40 C.F.R. § 62.16045; and 3) they are not exempt units under 40 C.F.R. § 62.15860.

          28.   As of May 31, 2016, Defendants failed to comply with the provisions of Subpart

LLL, as required.

          29.   The Facility’s SSI units continued to operate after May 31, 2016 in violation of

Subpart LLL.

          30.   Defendant’s failures to comply with Subpart LLL are violations of Section 129 of

the Clean Air Act, 42 U.S.C. § 7429.

                                       CLAIMS FOR RELIEF

                     First Claim for Relief – Failure to Submit Final Control Plan

          31.   Plaintiff realleges and incorporates Paragraphs 1 through 30 as if fully set forth

herein.

          32.   Under 40 C.F.R. § 62.15875, an owner or operator of an SSI unit subject to

Subpart LLL must submit a final control plan by the final compliance date of March 21, 2016

(the “Final Compliance Date”).




                                                  7
       Case 3:21-cv-00808 Document 1 Filed 01/15/21 Page 8 of 15 PageID: 8




          33.   ACUA failed to submit a final control plan by the Final Compliance Date.

Accordingly, ACUA violated 40 C.F.R. §§ 62.15875 and Section 129(f)(3) of the CAA, 42

U.S.C. § 7429(f)(3).

          34.   As provided in Section 113(b) of the CAA, 42 U.S.C. § 7413(b), and under the

Federal Civil Penalties Inflation Adjustment Act of 1990 and EPA’s implementing regulations,

the violations set forth above are subject to injunctive relief and civil penalties up to $102,638

per violation per day.

                Second Claim for Relief – Failure to Achieve Final Compliance

          35.   Plaintiff realleges and incorporates Paragraphs 1 through 34 as if fully set forth

herein.

          36.   Under 40 C.F.R. § 62.15875, the owner/operator of an SSI unit subject to Subpart

LLL must achieve final compliance, as provided in 40 C.F.R. § 62.15905, by the Final

Compliance Date.

          37.   ACUA failed to achieve final compliance by the Final Compliance Date as

required. Accordingly, ACUA violated 40 C.F.R. § 62.15875 and Section 129(f)(3) of the CAA,

42 U.S.C. § 7429(f)(3).

          38.   As provided in Section 113(b) of the CAA, 42 U.S.C. § 7413(b), and under the

Federal Civil Penalties Inflation Adjustment Act of 1990 and EPA's implementing regulations,

the violations set forth above are subject to injunctive relief and civil penalties up to $102,638

per violation per day.

           Third Claim for Relief – Failure to Submit Site-Specific Monitoring Plans

          39.   Plaintiffs reallege and incorporate Paragraphs 1 through 38 as if fully set forth

herein.



                                                  8
       Case 3:21-cv-00808 Document 1 Filed 01/15/21 Page 9 of 15 PageID: 9




          40.   Under 40 C.F.R. §§ 62.15980(b)(4) and 62.15955(f), the owner/operator of an SSI

unit subject to Subpart LLL must submit site-specific monitoring plans at least 60 days before

the Final Compliance Date.

          41.   Under 40 C.F.R. § 62.15995(g), the owner or operator of an SSI unit subject to

Subpart LLL must submit a site-specific monitoring plan for its ash handling system at least 60

days before the Final Compliance Date.

          42.   ACUA failed to submit site-specific monitoring plans as required. Accordingly,

ACUA violated 40 C.F.R. § 62.15995 and Section 129(f)(3) of the CAA, 42 U.S.C. § 7429(f)(3).

          43.   As provided in Section 113(b) of the CAA, 42 U.S.C. § 7413(b), and under the

Federal Civil Penalties Inflation Adjustment Act of 1990 and EPA’s implementing regulations,

the violations set forth above are subject to injunctive relief and civil penalties up to $102,638

per violation per day.

      Fourth Claim for Relief – Failure to Set and Meet Applicable Operating Limits

          44.   Plaintiff realleges and incorporates Paragraphs 1 through 43 as if fully set forth

herein.

          45.   Under 40 C.F.R. § 62.15985, the owner/operator of an SSI unit subject to Subpart

LLL must establish site-specific operating limits during the initial performance test, which must

be conducted by the Final Compliance Date. See also 40 C.F.R. § 62.15980(a)(1).

          46.   Under 40 C.F.R. § 62.15960, the owner or operator of an SSI unit subject to

Subpart LLL must meet its established site-specific operating limits by the Final Compliance

Date and must continue to meet established site-specific operating limits at all times that sewage

sludge is in the combustion chamber.




                                                  9
     Case 3:21-cv-00808 Document 1 Filed 01/15/21 Page 10 of 15 PageID: 10




          47.      Under 40 C.F.R. §§ 62.15985 and 62.16005(d), the owner/operator of an SSI unit

subject to Subpart LLL must confirm or re-establish site-specific operating limits during any

performance test conducted to demonstrate, and that does demonstrate, compliance with Subpart

LLL emission limits.

          48.      Defendant failed to timely establish site-specific operating limits. Accordingly,

Defendant violated 40 C.F.R. §§ 62.15960 and 62.15985 and Section 129(f)(3) of the CAA, 42

U.S.C. § 7429(f)(3).

          49.      Once established in 2019, Defendant failed to meet site-specific operating limits

at all times that sewerage sludge was in the combustion chamber. Accordingly, Defendant

violated 40 C.F.R. § 62.15960 and Section 129(f)(3) of the CAA, 42 U.S.C. § 7429(f)(3).

          50.      As provided in Section 113(b) of the CAA, 42 U.S.C. § 7413(b), and under the

Federal Civil Penalties Inflation Adjustment Act of 1990 and EPA’s implementing regulations,

the violations set forth above are subject to injunctive relief and civil penalties up to $102,638

per violation per day.

                Fifth Claim for Relief – Failure to Meet Performance Testing Requirement

          51.      Plaintiffs reallege and incorporate Paragraphs 1 through 50 as if fully set forth

herein.

          52.      Under 40 C.F.R. § 62.16015 and Table 3 of Subpart LLL, the owner or operator

of an SSI unit subject to Subpart LLL must meet specified performance testing requirements.

          53.      Defendant’s performance tests in 2016, 2017, and 2018 did not meet the

requirements set forth in 40 C.F.R. § 62.16015 because the SSI units were not operated at 85-

percent of their maximum permitted capacity during the performance tests. Accordingly,




                                                    10
     Case 3:21-cv-00808 Document 1 Filed 01/15/21 Page 11 of 15 PageID: 11




Defendant violated 40 C.F.R. § 62.16015 and Section 129(f)(3) of the CAA, 42 U.S.C. §

7429(f)(3).

          54.     As provided in Section 113(b) of the CAA, 42 U.S.C. § 7413(b), and under the

Federal Civil Penalties Inflation Adjustment Act of 1990 and EPA’s implementing regulations,

the violations set forth above are subject to injunctive relief and civil penalties up to $102,638

per violation per day.

                Sixth Claim for Relief – Failure to Submit an Initial Compliance Report

          55.     Plaintiffs reallege and incorporate Paragraphs 1 through 54 as if fully set forth

herein.

          56.     Under 40 C.F.R. § 16030(b), the owner or operator of an SSI unit subject to

Subpart LLL must submit an initial compliance report no later than 60 days following the initial

performance test.

          57.     Defendant failed to submit a timely initial compliance report as required.

Accordingly, Defendant violated 40 C.F.R. § 62.16030(b) and Section 129(f)(3) of the CAA, 42

U.S.C. § 7429(f)(3).

          58.     As provided in Section 113(b) of the CAA, 42 U.S.C. § 7413(b), and under the

Federal Civil Penalties Inflation Adjustment Act of 1990 and EPA’s implementing regulations,

the violations set forth above are subject to injunctive relief and civil penalties up to $102,638

per violation per day.

          Seventh Claim for Relief – Violating Emission Standards During Bypass Events

          59.     Plaintiffs reallege and incorporate Paragraphs 1 through 58 as if fully set forth

herein.




                                                   11
     Case 3:21-cv-00808 Document 1 Filed 01/15/21 Page 12 of 15 PageID: 12




          60.   Under 40 C.F.R. § 62.15955, an SSI unit must meet the emission limits

established under Subpart LLL. The emission limits and standards established under Subpart

LLL apply at all times an SSI unit is in operation and apply to emissions from a bypass stack or

vent while sewage sludge is in the unit’s combustion chamber. Id.

          61.   Since May 31, 2016, ACUA has used the bypass stack while sewage sludge is in

the SSI unit combustion chamber at least 100 times. Accordingly, Defendant violated 40 C.F.R.

§ 62.15955 and Section 129(f)(3) of the CAA, 42 U.S.C. § 7429(f)(3).

          62.   As provided in Section 113(b) of the CAA, 42 U.S.C. § 7413(b), and under the

Federal Civil Penalties Inflation Adjustment Act of 1990 and EPA’s implementing regulations,

the violations set forth above are subject to injunctive relief and civil penalties up to $102,638

per violation per day.

          Eighth Claim for Relief – Failure to Adhere to Permit Requirements and Terms

          63.   Plaintiff State of New Jersey, Department of Environmental Protection, realleges

and incorporates Paragraph 1 through 62 as if fully set forth herein.

          64.   Pursuant to N.J.A.C. 7:27-22.3(e), the facility operator must ensure that the

facility operates in accordance with all conditions and provisions of the facility’s operating

permit.

          65.   In 2018 and 2019, ACUA failed to operate components associated with its SSI

units in accordance with all conditions and provisions of its operating permit by exceeding the

maximum allowable emission rate for carbon monoxide (CO); by operating below the

established minimum scrubber pH, the minimum venturi scrubber flow rate, the minimum tray

scrubber flow rate, the minimum scrubber pressure drop limit, and the minimum afterburner




                                                 12
     Case 3:21-cv-00808 Document 1 Filed 01/15/21 Page 13 of 15 PageID: 13




temperature limit; and by using the bypass stack during periods when sludge remained in the

combustion chamber.

       66.      In addition, in 2020, ACUA failed to operate components associated with its SSI

units in accordance with all conditions and provisions of its operating permit by using the bypass

stack during periods when sludge remained in the combustion chamber.

       67.      Defendant accordingly violated the APCA, N.J.S.A. 26:2C-9.2(a), and its

implementing regulations, including specifically N.J.A.C. 7:27-22.3(e).

                                         PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, the United States of America and the State of New Jersey,

respectfully requests that this Court:

             1. Enjoin ACUA from operating the Facility and SSI units located there except in

                accordance with the CAA and applicable regulatory requirements, including any

                measures necessary to comply with Subpart LLL;

             2. Assess ACUA civil penalties of up to $102,638 per day for each CAA violation;

             3. Assess ACUA civil penalties of up to $50,000 per day for each APCA violation;

             4. Award the United States all costs and disbursements of this action; and

             5. Grant such other relief as the Court deems just and proper.



                                                      Respectfully submitted,

                                                      JONATHAN D. BRIGHTBILL
                                                      Principal Deputy Assistant Attorney General
                                                      U.S. Department of Justice
                                                      Environment and Natural Resources
                                                      Division




                                                 13
    Case 3:21-cv-00808 Document 1 Filed 01/15/21 Page 14 of 15 PageID: 14




Dated: 1/15/2021                          s/ Brian Donohue_________________
                                          BRIAN G. DONOHUE
                                          Senior Attorney
                                          Environmental Enforcement Section
                                          Environment and Natural Resources
                                          Division
                                          U.S. Department of Justice
                                          Ben Franklin Station P.O. Box 7611
                                          Washington, D.C. 20044-7611
                                          (202) 514-5413
                                          brian.donohue@usdoj.gov


                                          s/ Providence Spina______________

                                          PROVIDENCE SPINA
                                          Special Department of Justice Counsel
                                          U.S. Environmental Protection Agency
                                          Office of Civil Enforcement, Air
                                          Enforcement Division
                                          1200 Pennsylvania Ave. NW, Mail Code
                                          2242A
                                          Washington, D.C. 20460
                                          (202) 564-2722
                                          spina.providence@epa.gov

                                          CRAIG CARPENITO
                                          United States Attorney
                                          District of New Jersey

                                          ALLAN URGENT
                                          Assistant United States Attorney
                                          United States Attorney’s Office
                                          District of New Jersey
                                          970 Broad Street
                                          Newark, New Jersey 07102
                                          (973) 297-2079
                                          allan.urgent2usdoj.gov




                                     14
     Case 3:21-cv-00808 Document 1 Filed 01/15/21 Page 15 of 15 PageID: 15




                                                  s/ Lisa Morelli_____________________

                                                  LISA MORELLI
                                                  Deputy Attorney General
                                                  State of New Jersey
                                                  Dept. of Law and Public Safety
                                                  R.J. Hughes Justice Complex
                                                  25 Market Street
                                                  Trenton, New Jersey 08625-093
                                                  (609) 376-2745
                                                  lisa.morelli@law.njoag.gov


OF COUNSEL:
ERICK R. IHLENBURG
Assistant Regional Counsel
United States Environmental Protection Agency, Region 2
290 Broadway
New York, New York 10007
(212) 637-3250
ihlenburg.erick@epa.gov




                                            15
